Exhibit 10.3

CONSENT AGREEMENT

This CONSENT AGREEMENT (the “Consent”) is entered this January 2, 2009, by
BioDelivery Sciences International, Inc., with offices at 801 Corporate Center
Drive, Suite 210, Raleigh, North Carolina 27607, its wholly-owned subsidiary
Arius Pharmaceuticals, Inc., with offices at the same address (“Arius”; with
Parent, “BDSI”), and CDC IV, LLC, with offices at 47 Hulfish Street, Suite 310,
Princeton, New Jersey 08542 (“CDC”).

RECITALS

WHEREAS, CDC and BDSI are parties to that certain Clinical Development and
License Agreement, dated July 14, 2005, as amended (the “CDLA”), and that
certain Royalty Purchase and Amendment Agreement, dated September 5, 2007 (the
“RPAA”),

WHEREAS, BDSI entered into a License and Development Agreement, dated August 2,
2006, with Meda AB, a Swedish corporation located at Pipers väg 2 A, SE-170 09,
Solna, Sweden (“Meda”), concerning the development, marketing and sale of BDSI’s
BEMA fentanyl product in Europe (the “EU License”), and a BEMA Fentanyl Supply
Agreement, dated August 2, 2006, with Meda, concerning the manufacture and
supply of BDSI’s BEMA Fentanyl Product for Europe (the “EU Supply Agreement”),

WHEREAS, BDSI has entered into a License and Development Agreement, dated
September 5, 2007, with Meda concerning the development, marketing and sale of
BDSI’s BEMA fentanyl product in the United States, Mexico and Canada (the “NA
License”),

WHEREAS, CDC is a third-party beneficiary to each of the (i) BEMA License
Agreement, dated as of August 2, 2006, by and between Arius and Arius Two, Inc.
(“Arius Two”), as amended by the First Amendment, dated August 6, 2006 (the
“Arius EU License”); and (ii) the BEMA License Agreement, dated as of
September 5, 2007, by and between Arius and Arius Two (the “Arius NA License”),

WHEREAS, BDSI, CDC, and Meda are parties to a Sublicensing Consent and
Amendment, dated August 2, 2006, enabling BDSI and Meda to enter into the EU
License (the “EU Consent”) and a Sublicensing Consent and Amendment, dated
September 5, 2007, enabling BDSI and Meda to enter into the NA License (the “NA
Consent”), and

WHEREAS, BDSI and Meda wish to amend the EU License and NA License,
respectively, pursuant to the forms of amendment attached hereto as Exhibit A
and Exhibit B, respectively (the “EU Amendment” and “NA Amendment”,
respectively; collectively, the “Amendments”), and CDC wishes BDSI and Meda to
enter into the Amendments.

NOW THEREFORE, in consideration of the mutual covenants herein, and intending to
be legally bound hereby, BDSI and CDC agree as follows:



--------------------------------------------------------------------------------

1. Consents.

a. Pursuant to the CDLA and the EU Consent, and as a third party beneficiary to
the Arius EU License and Arius NA License, CDC hereby consents to BDSI and Meda
entering into the EU Amendment without, in any case, breach of the CDLA, EU
Consent, or any other documents executed by CDC in conjunction with the EU
License, which consents shall include, if necessary, but not be limited to, a
consent under Section 4 of the EU Consent. CDC hereby agrees that all references
to the EU License, EU Supply Agreement, and the defined terms thereof contained
in the EU Consent and any other documents executed by CDC in conjunction with
the EU License and EU Supply Agreement shall hereafter apply to the EU License,
EU Supply Agreement, and their defined terms as amended, in each case, by the EU
Amendment.

b. Pursuant to the CDLA and NA Consent and as a third party beneficiary to the
Arius EU License and Arius NA License, CDC hereby consents to BDSI and Meda
entering into the NA Amendment without, in any case, breach of the CDLA, RPAA,
NA Consent, or any other documents executed by CDC in conjunction with the NA
License, which consents shall include, if necessary, but not be limited to a
consent under Section 4 of the NA Consent and waiver of all rights of Section 6
of the RPAA with respect to the matters contemplated by the NA Amendment. CDC
hereby agrees that all references to the NA License and the defined terms
thereof contained in the NA Consent and any other documents executed by CDC in
conjunction with the NA License shall hereafter apply to the NA License and its
defined terms as amended, in each case, by the NA Amendment.

2. Governing Law. This Consent shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York, without regard to its
conflict of law rules.

3. Counterparts. This Consent may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Signature to the Consent may be transmitted via
facsimile, e-mail or other electronic means and such signature shall be deemed
to be originals.

4. Headings. The captions contained in this Agreement are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
Sections hereof.

5. Effect. To the extent that the terms of the CDLA, RPAA, EU Consent, NA
Consent, and other documents executed by CDC in conjunction with the EU License
or NA License are varied by this Consent, such variations shall be deemed to be
lawfully made amendments to the CDLA, RPAA, EU Consent, NA Consent, and such
other documents. Except as it may be modified by this Consent, the CDLA, RPAA,
EU Consent, NA Consent, and such other documents shall remain unchanged and in
full force and effect.

[Signature page to follow.]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, each party hereto has caused this Agreement to be executed in
its name effective as of the date first written above.

 

Arius Pharmaceuticals, Inc.     BioDelivery Sciences International, Inc. By:  

/s/ Mark A. Sirgo

    By:  

/s/ Mark A. Sirgo

Name:   Mark A. Sirgo     Name:   Mark A. Sirgo Title:   President and CEO    
Title:   President and CEO       CDC IV, LLC       By:  

/s/ David R. Ramsey

      Name:   David R. Ramsey       Title:   Partner       MEDA AB       By:  

/s/ Anders Lonner

      Name:   Anders Lonner       Title:   CEO